Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claims 1 and 9 recite the limitations a core layer including a polymer-derived ceramic, wherein the core layer includes a through-hole extending from a top core surface of the core layer through the polymer-derived ceramic; a conductive interconnect in the through-hole; and a dielectric layer on the top core surface of the core layer, the dielectric layer covering the conductive interconnect. The closest prior art references US 20160240481 (Chen et al) and US 6528145 (Berger et al) do not teach or suggest either alone or in combination the claimed features. Claims 2-8 and 10-4 depend from these claims respectively and are allowable for at least that reason.
Claim 15 recites the limitations forming a precursor layer from a resin, wherein the resin includes a plurality of polymers having functional groups attached to an inorganic backbone; 
exposing a first portion of the precursor layer to a light source while masking a second portion of the precursor layer from the light source, wherein the light source activates the resin to cross-link the first portion into a cured polymer layer; and
pyrolyzing the polymer layer to form a core layer including a polymer-derived ceramic. These limitation in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. The closest prior art references US 20160240481 (Chen et al) and US 6528145 (Berger et al) do not teach or suggest either alone or in combination the claimed features. Claims 16- 20 depend from this claim and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        03/22/21